In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 11‐1837

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


JAMES A. SIMON,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
          Northern District of Indiana, South Bend Division.
            No. 10 CR 56 — Robert L. Miller, Jr., Judge. 


    ARGUED FEBRUARY 10, 2012 — DECIDED AUGUST 15, 2013


   Before RIPPLE and ROVNER, Circuit Judges, and COLEMAN,
District Judge.*

     ROVNER, Circuit Judge. A jury convicted James A. Simon of
filing false income tax returns, failing to file reports of foreign
bank  accounts,  mail  fraud  and  financial  aid  fraud.  He  chal‐


*
  The Honorable Sharon Johnson Coleman, of the United States District
Court for the Northern District of Illinois, sitting by designation.
2                                                         No. 11‐1837

lenges  the  legal  basis  for  his  convictions  on  failing  to  file
reports of foreign bank accounts and also contests the district
court’s decision to limit the evidence he could present in his
defense on the false income tax return counts. He also contends
that the court erred in its rulings on jury instructions, and he
maintains that a reversal on some counts necessarily requires
reversal on other counts. We affirm.
                                     I.
    James Simon is a Certified Public Accountant, a professor
of accounting, and an entrepreneur whose business dealings
require  a  flowchart  to  unravel.  At  the  center  of  Simon’s
financial life was JAS Partners, a Colorado limited partnership.
Simon and his wife Denise1 each owned one percent of JAS
Partners.  The  Simon  Family  Trust  (hereafter  “the  Trust”),
based  in  the  Cook  Islands,  owned  the  other  ninety‐eight
percent. The Trust existed for the benefit of Simon, his wife
and their children; the trustees were a Cook Islands corpora‐
tion and a retired attorney. Simon’s sisters, Sherri Johnson and
Sandra Simon, each owned forty‐three percent of Elekta Ltd, a
Gibralter company for which Simon served as the managing
director. The Simon sisters are retired teachers who entrusted
the  entirety  of  the  business  to  their  brother.  Elekta  owned
nineteen  percent  of  JS  Elekta,  a  Cyprus  corporation,  also
managed  by  Simon.  JS  Elekta,  in  turn,  owned  seventy‐five
percent  of  Ichua  Company, a Cyprus corporation also  man‐
aged by Simon. Ichua owned 100% of Intellecom, a Ukrainian


1
   Denise committed suicide several days after federal agents executed a
search warrant at the Simon family home.  
No. 11‐1837                                                               3

telecommunications  business  entity.2  Simon  thus  was  the
managing director of three foreign companies, Elekta, JS Elekta
and  Ichua.  In  his  capacity  as  managing  director,  he  held
signature  authority  over  foreign  bank  accounts  for  each  of
these companies. 
     For tax years 2003 through 2006, the Simon family received
approximately $1.8 million from JAS Partners, Elekta, JS Elekta,
Ichua and William R. Simon Farms, Inc., most of this recorded
as loans in Simon’s personal financial records. Simon and his
family  spent  approximately  $1.7  million  during  this  same
period of time. Yet Simon paid just $328 in income taxes for
2005, and claimed refunds for the other three years, at the same
time pleading poverty to financial aid programs in order to
gain  need‐based  scholarships  for  his  children  at  private
schools. The government charged Simon with four counts of
filing false tax returns, in violation of 26 U.S.C. § 7206(1) and 18
U.S.C.  §  2;  four  counts  of  failing  to  file  reports  related  to
foreign bank accounts, in violation of 31 U.S.C. §§ 5314, 5322
and 18 U.S.C. § 2; eleven counts of mail fraud, in violation of 18
U.S.C. §§ 1341 and 2; and four counts of financial aid fraud, in
violation of 20 U.S.C. § 1097 and 18 U.S.C. § 2. In his defense,
Simon sought to demonstrate that the money he received from
various entities was loaned to him and thus was not taxable.
Alternately,  he  characterized  the  money  he  received  as
partnership distributions that were not taxable because they
did  not  exceed  his  basis  in  the  partnership.  At  worst,  he


2
   Persons unrelated to the case owned the other fourteen percent of Elekta,
the remaining eighty‐one percent of JS Elekta and the other twenty‐five
percent of Ichua.
4                                                         No. 11‐1837

explained, he mischaracterized some of the transactions, but
not  in  a  manner  that  violated  any  criminal  law.  As  for  any
failure to file reports regarding his signature authority over
foreign bank accounts, Simon contended that the IRS did not
require him to file these reports by the dates alleged by the
government, that the IRS had extended the filing deadlines for
the tax years in question past the date of his indictment, and
that he filed the reports within the extended time period. The
other  counts,  he  contended,  were  largely  dependent  on  the
false  income  tax  counts,  and  he  therefore  maintained  that  a
failure  to  prove  the  income  tax  counts  necessarily  required
reversal of the other counts.
    In  ruling  on  pre‐trial  motions,  the  district  court  rejected
Simon’s  claim  regarding  the  extended  deadlines  for  filing
reports of foreign bank accounts as a matter of law. The court
concluded that the relief the IRS granted from civil liability for
certain  failures  to  report  foreign  bank  accounts  could  not
relieve  Simon  of  criminal  liability  for  offenses  completed
before the IRS granted the civil relief. The court also found that
evidence related to the funding of some of Simon’s business
entities  would  be  excluded  except  to  the  extent  that  Simon
himself  provided  that  funding.  A  jury  subsequently  found
Simon guilty of four counts of filing false tax returns; guilty of
three counts (one count was dismissed) of failing to file reports
related to foreign bank accounts; guilty of eight counts (and
not  guilty  of  three  counts)  of  mail  fraud;  and  guilty  of  four
counts of financial aid fraud. Simon appeals.
No. 11‐1837                                                          5

                                    II.
     On  appeal,  Simon  first  contends  that  his  convictions  for
failing to file reports of foreign bank accounts must be reversed
because  he  filed  the  required  documents  within  the  time
allotted by extensions granted by the IRS. He characterizes the
issue  as  one  of  conflicting  interpretations  of  the  law  by  the
Treasury Department and the Justice Department. He main‐
tains that the courts should defer to the agency entrusted with
implementing  the  statute  at  issue,  in  this  case  the  Treasury
Department,  and  that  deferring  to  Treasury  would  require
reversal of those counts. Second, Simon argues that evidentiary
errors  and  jury  instruction  errors  require  reversal  of  his
convictions for filing false tax returns. He complains that the
court’s rulings in limine prevented him from presenting a valid
defense  to  the  charges  when  he  was  not  allowed  to  present
certain evidence of his basis in JAS Partners. He also challenges
the government’s second theory underlying the false tax return
counts:  that  the  returns  were  false  because  Simon  failed  to
check the “yes” box on Schedule B of his return in response to
a question regarding whether he had signature authority over
foreign bank accounts. If the conviction on the foreign bank
reporting counts must be reversed, then the conviction on the
false returns must also be reversed, he argues, because it was
no  more  necessary  to  check  the  “yes”  box  revealing  his
signature authority over foreign accounts than it was to file
reports  for  those  accounts.  Third,  he  maintains  that  the
evidentiary errors he asserted on the false return counts led to
an error in the jury instructions. Finally, Simon contends that
if  the  false  tax  return  counts  are  reversed,  then  he  is  also
entitled to a new trial on the mail fraud and student loan fraud
6                                                      No. 11‐1837

counts,  because  these  convictions  were  dependent  on  the
validity of the false tax return convictions.
                                   A.
    The Bank Secrecy Act of 1970, 31 U.S.C. § 5311, et seq. (the
“Act”), requires “certain reports or records where they have a
high  degree  of  usefulness  in  criminal,  tax,  or  regulatory
investigations or proceedings, or in the conduct of intelligence
or counterintelligence activities, including analysis, to protect
against international terrorism.”  31 U.S.C. § 5311. Section 5314
of the Act provides that the Secretary of the Treasury (“Secre‐
tary”) “shall require … a person in, and doing business in, the
United States, to keep records, file reports, or keep records and
file  reports,  when  the  …  person  makes  a  transaction  or
maintains  a  relation  for  any  person  with  a  foreign  financial
agency.”  Although the Act specifies the information that must
be  collected,  it  provides  to  the  Secretary  the  discretion  to
prescribe the classification of persons subject to the law and
regulations, the foreign countries to which record requirements
may be applied, the magnitude and types of the transactions
subject to record and reporting requirements, and the manner
in which the information should be kept, among other things.
See 31 U.S.C. § 5311(a)‐(b). The persons required by the Act and
its accompanying regulations to keep the designated records
also  must  disclose  them  “as  required  by  law.”  31  U.S.C.
§  5314(c).  Willful  violations  of  the  disclosure  requirements
carry criminal and civil penalties. See 31 U.S.C. § 5322. 
   In each year from 2005 through 2007, Simon had signature
authority over foreign bank accounts. Regulations in place at
that time provided that Simon was required to file with the
No. 11‐1837                                                                    7

Commissioner of Internal Revenue (hereafter “IRS”) a Form
TDF 90‐22.1, “Report of Foreign Bank and Financial Accounts,”
also  known  as  an  “FBAR.”  See  31  C.F.R.  §  103.24(a).3  The
deadline for filing FBARs was “June 30 of each calendar year
with respect to foreign financial accounts exceeding $10,000
maintained  during  the  previous  calendar  year.”  31  C.F.R.
§ 103.27(c).4 
    Simon concedes that he did not file the required FBARs for
each calendar year from 2005 through 2007 by June 30 of the
next year in each instance.5 He nonetheless contends that he
did not violate the law because the IRS issued guidance in 2009
and 2010 that granted retroactive extensions for filing FBARs
for the 2008 and earlier calendar years. The initial guidance,
which  we  discuss  below,  was  published  in  the  form  of  fre‐
quently  asked  questions  and  answers,  and  this  document
purported to extend the deadline for filing FBARs to Septem‐
ber 29, 2009. An IRS notice then extended the FBAR filing date
to June 30, 2010, and a second IRS notice later extended the
deadline even further to June 30, 2011. See IRS Notice 2009‐62,
2009‐35 I.R.B. 260, 2009 WL 2414299 (hereafter “Notice 2009‐


3
     In  2010,  several  regulations  relevant  to  Simon’s  prosecution  were
superceded  by  new  regulations.  For  example,  in  this  instance,  31  C.F.R.
§ 103.24 was replaced by 31 C.F.R. § 1010.350. Nevertheless, section 103.24
was in effect at all times relevant to this appeal.

4
   This regulation was superseded in 2010 by 31 C.F.R. § 1010.306(c).

5
   The court dismissed Count 5 of the indictment, for failure to file an FBAR
for foreign accounts in 2004, prior to trial. Simon was convicted on the three
remaining counts for 2005, 2006 and 2007.
8                                                     No. 11‐1837

62ʺ); IRS Notice 2010‐23, 2010‐11 I.R.B. 441, 2010 WL 672300
(hereafter “Notice 2010‐23ʺ). By then,  Simon asserts,  he had
filed the required FBARs and thus could not, as a matter of
law,  face  prosecution  for  his  failure  to  meet  the  original
deadlines. Indeed, he filed the FBARs prior to his indictment
and within the extended deadlines set forth in Notices 2009‐62
and  2010‐23  (collectively  the  “Notices”).  The  government
counters  that  Simon’s  crimes  were  complete  before  the  IRS
issued the Notices, and that the Notices cannot serve to absolve
a person of his then‐existing criminal liability for completed
acts.  The  government  also  contends  that  amendment  of  a
regulation  does  not  relieve  criminal  liability  for  conduct
occurring prior to the amendment, even when the amendment
purports  to  have  retroactive  application.  Moreover,  the
government maintains that the Notices specified only that the
IRS would not impose civil penalties for persons whose failure
to  comply  was  not  willful,  but  that  nothing  in  the  Notices
evidenced  an  intention  to  relieve  from  criminal  liability
taxpayers who willfully failed to file their FBARs. Finally, the
Notices did not apply to taxpayers like Simon, the government
contends, who had not reported all of their taxable income, had
not paid all of their taxes, and instead willfully violated the
FBAR provisions.
    We turn to the language of the Notices themselves as well
as earlier guidance that the IRS published on FBAR issues. In
March  2009,  the  IRS  initiated  the  “2009  Offshore  Voluntary
Disclosure Program,” intended to “get those taxpayers hiding
No. 11‐1837                                                               9

assets  offshore  b a c k  into  the   s y s t e m . ” 6   See
http://www.irs.gov/uac/Statement‐from‐IRS‐Commission
er‐Doug‐Shulman‐on‐Offshore‐Income  (last  visited  July  12,
2013). On May 6, 2009, the IRS posted on its website a series of
Frequently Asked Questions (“FAQs”) explaining the program
to taxpayers in plain language. Several of the FAQs addressed
FBAR  issues,  and  one  purported  to  extend  the  FBAR  filing
deadline:
      Q9. I have properly reported all my taxable income
      but I only recently learned that I should have been
      filing  FBARs in prior  years  to report my personal
      foreign bank account or to report the fact that I have
      signature authority over bank accounts owned by
      my employer. May I come forward under the volun‐
      tary disclosure practice to correct this?
      A9. The purpose for the voluntary disclosure prac‐
      tice is to provide a way for taxpayers who did not
      report  taxable  income  in  the  past  to  voluntarily
      come forward and resolve their tax matters. Thus, If
      [sic] you reported and paid tax on all taxable income
      but  did  not  file  FBARs,  do  not  use  the  voluntary
      disclosure process. 
      For taxpayers who reported and paid tax on all their
      taxable  income  for  prior  years  but  did  not  file
      FBARs, you should file the delinquent FBAR reports


6
   In its publications, the IRS sometimes refers to the Voluntary Disclosure
Program as the “Voluntary Disclosure Practice,” and we will also use those
terms interchangeably.
10                                                                  No. 11‐1837

       according to the instructions … and attach a state‐
       ment explaining why the reports are filed late. Send
       copies  of  the  delinquent  FBARs,  together  with
       copies of tax returns for all relevant years, by Sep‐
       tember 23, 2009, to the Philadelphia Offshore Identi‐
       fication Unit. …
       The IRS will not impose a penalty for the failure to file the
       FBARs. 
S e e   h t t p : / / w w w. i r s . g o v / u a c / Vo l u n t a r y ‐ D i s c l o ‐
sure:‐Questions‐and‐Answers (last visited July 12, 2013). FAQ
7 instructs that taxpayers who are already under examination
by  the  IRS  are  not  eligible  for  the  Voluntary  Disclosure
Program, and FAQ 14 explains that there are criminal penalties
for failing to file FBARs. 
    Notice 2009‐62 purports to address “technical issues” for
certain  FBAR  filers  and  states  that  the  Notice  “provides
temporary  relief  to  those  filers  while  formal  guidance  is
developed.”  Notice 2009‐62 also states that it “extends the due
date for filing an FBAR for one year until June 30, 2010, for U.S.
persons  having  signature  authority  over,  but  no  financial
interest in, a foreign financial account[.]”   After referencing the
earlier  issued  FAQs,  Notice  2009‐62  clarified  that  affected
persons “have until June 30, 2010, to file an FBAR for the 2008
and  earlier  calendar  years  with  respect  to  these  foreign
financial accounts. Thus, eligible persons that avail themselves
of the administrative relief provided in this notice may need to
file FBARs for the 2008, 2009 and earlier calendar years on or
before  June  30,  2010,  to  the  extent  provided  in  future  guid‐
ance.”  Finally,  the  filing  extension  provided  in  the  Notice
No. 11‐1837                                                      11

expressly “supplements the filing extension to September 23,
2009, previously provided by the IRS on its public website.”
    The “future guidance” referenced in Notice 2009‐62 came
the next year in Notice 2010‐23. Public comment received after
issuance of Notice 2009‐62 led the IRS and Treasury Depart‐
ment to provide additional administrative relief:
     Persons  with  signature  authority  over,  but  no
     financial interest in, a foreign financial account for
     which an FBAR would otherwise have been due on
     June 30, 2010, will now have until June 30, 2011, to
     report those foreign financial accounts. The deadline
     of June 30, 2011, applies to FBARs reporting foreign
     financial accounts over which the person has signa‐
     ture authority, but no financial interest, for the 2010
     and prior calendar years. 
     …
     Provided  the  taxpayer  has  no  other  reportable
     foreign financial accounts for the year in question, a
     taxpayer who qualifies for the filing relief provided
     in this notice should check the “no” box in response
     to  FBAR‐related  questions  found  on  federal  tax
     forms for 2009 and earlier years that ask about the
     existence  of  a  financial  interest  in,  or  signature
     authority over, a foreign financial account.
Notice  2010‐23.  A  third  notice  later  extended  further  the
deadline  for  FBARs  for  2009  and  earlier  calendar  years  to
November 1, 2011. See IRS Notice 2011‐54, 2011‐29 I.R.B. 53,
2011 WL 2409318 (hereafter “Notice 2011‐54ʺ).
12                                                     No. 11‐1837

    The government contends that Simon was not eligible for
either the Voluntary Disclosure Practice or the administrative
relief  set  forth  in  the  FAQs  and  the  Notices.  Second,  the
government asserts, the crime was complete when Simon did
not file the three FBARs on June 30 of the year following each
calendar year at issue. Any subsequent notice issued by the IRS
could not relieve criminal liability already incurred under the
government’s  interpretation.  Finally,  the  government  insists
that  any  relief  granted  by  the  FAQs  and  the  Notices  was
strictly civil, and that the IRS could not and did not promise to
retroactively relieve from criminal liability any persons who
had  already  completed  a  criminal  act  when  they  willfully
failed to meet the original deadlines.   
     Simon  counters  that  the  Treasury  Department  and  IRS
expressly granted retroactive relief to taxpayers like himself
who had signature authority over foreign financial accounts.
Simon characterizes the issue as one of conflicting interpreta‐
tions of the regulations by the Treasury Department and the
Justice Department. The Treasury Department, he contends,
retroactively  extended  the  deadline  for  filing  FBARs  for
taxpayers  like  himself  who  properly  reported  all  of  their
taxable income but failed to file FBARs by the original dead‐
lines. In such a scenario, the FAQs directed taxpayers not to
use  the  Voluntary  Disclosure  Practice  but  to  simply  file  the
FBARs  by  the  new  deadlines  published  in  the  FAQs  and
subsequent Notices. See FAQ 9; Notice 2009–62; Notice 2010‐23.
For these otherwise compliant taxpayers who simply failed to
file FBARs by the original deadlines, the IRS promised it would
“not impose a penalty for the failure to file the FBARs.”  FAQ
9.  Simon  reads  that  promise  as  applying  to  both  civil  and
No. 11‐1837                                                       13

criminal penalties. This asserted conflict between the Treasury
Department and the Justice Department presents an issue of
first  impression,  Simon  contends,  that  can  be  answered  by
extending the principles set forth in Director, Office of Workers’
Compensation  Programs  v.  Ball,  826  F.2d  603  (7th  Cir.  1987).
Under Ball, Simon maintains that we must defer to the inter‐
pretation given to the regulations by the agency that is charged
with administration of the statute and regulations. Although
Ball  involved  two  parts  of  the  same  agency,  namely,  the
Director of the Department of Labor and the Review Board of
that same department, Simon urges us to apply that principle
here to defer to the Treasury Department’s interpretation of the
regulations here. 
    The government counters that there is no conflict between
the Justice Department and the Treasury Department in the
interpretations of the regulations. The Treasury Department
never opposed Simon’s prosecution and, in fact, the case agent
and several testifying witnesses were IRS employees. As the
government reads the regulations and the Notices, any relief
granted was from civil penalties only. Moreover, the Notices
expressed no intention to refrain from prosecuting persons like
Simon  who  were  already  being  investigated  for  wilfully
violating the tax laws and wilfully failing to file FBARs. The
government also maintains that the IRS could not, as a matter
of  law,  extinguish  criminal  liability  for  crimes  that  were
completed before any regulations were repealed or amended
with new deadlines. Relying on United States v. Hark, 320 U.S.
531  (1944),  and  a  number  of  similar  cases,  the  government
argues that the amendment of  a  regulation does not relieve
14                                                                No. 11‐1837

criminal  liability  for  conduct  occurring  prior  to  the  amend‐
ment.7 
    We need not address the thorny issue of whether an IRS
Notice  can  retroactively  wipe  out  criminal  liability  for  an
already completed crime because, as we discuss below, Simon
is not one of the persons to whom the IRS granted retroactive
relief. That is, even if we assume solely for the purpose of this
appeal  that  the  IRS  has  the  power  to  retroactively  relieve
criminal liability by publishing FAQs or Notices, we agree with
the government that Simon was not in the class of persons to
whom the relief was granted. As Simon himself notes, the IRS
Notices and FAQs address relief for two groups of taxpayers.


7
   The government notes that the Notices were “no more authoritative than
a regulation.”  Brief of the Plaintiff‐Appellee, at 25. This is an understate‐
ment.  Official guidance from the Treasury Department and the IRS comes
in many forms.  Regulations are typically issued first in proposed form in
a  Notice  of  Proposed  Rulemaking;  public  comment  is  invited  and  is
considered  in  both  written  form  and  through  possible  public  hearings. 
Final  regulations  are  then  published  in  the  Federal  Register,  and  we
generally defer to an agency’s interpretations issued in this form, when the
regulations are issued pursuant to a specific directive from Congress.  See
Bankers Life & Cas. Co. v. United States, 142 F.3d 973, 977‐83 (7th Cir. 1998). 
See  also  www.irs.gov/uac/Understanding‐IRS‐Guidance‐A‐Brief‐Primer,
(“IRS Primer”) (last visited July 12, 2013).  The Treasury Department also
issues guidance through revenue rulings, revenue procedures, private letter
ruling,  technical  advice  memoranda,  notices  and  announcements.    IRS
Primer; Bankers Life, 142 F.3d at 978; First Chicago NBD Corp. v. Commissioner
of Internal Revenue, 135 F.3d 457, 459 (7th Cir. 1998) (revenue rulings, unlike
regulations  that  are  subject  to  notice  and  comment,  are  entitled  only  to
“some weight”). Although we have not yet addressed the level of deference
due  to  IRS  Notices,  because  they  are  issued  without  prior  notice  and
comment, they are likely due no more deference than revenue rulings.
No. 11‐1837                                                         15

First,  through  the  Voluntary  Disclosure  Practice,  taxpayers
who  failed  to  report  all  of  their  taxable  income  could  come
forward to belatedly report the income and resolve their tax
liabilities while minimizing their chances of criminal prosecu‐
tion. FAQs 3 & 4. But persons who were already under civil
examination by the IRS were not eligible to participate in the
Voluntary  Disclosure  Practice.  FAQ  7.  Second,  persons  who
properly reported all of their income and paid all of their taxes
but  simply  failed  to  timely  file  their  FBARs  could  file  their
“delinquent” FBARs, along with a statement explaining why
the FBARs were late.8 In that instance, the IRS stated it would
“not impose a penalty for the failure to file the FBARs.”  FAQ
9.  Simon  agrees  that  he  was  not  eligible  for  the  Voluntary
Disclosure Practice. He claims it did not apply to him because
he reported all of his taxable income; the government asserts
he was not eligible because the IRS had already initiated a civil
examination. No matter the reason, the government and Simon
agree  that  he  was  not  eligible  for  a  program  that,  at  most,
minimized his chances for criminal prosecution.
    Nor was Simon in the second group of taxpayers eligible
for administrative relief. As we will discuss below, because he
had not “properly reported all [his] taxable income,” he was
not  eligible  to  avoid  penalties  (civil  or  criminal)  for  filing
delinquent  FBARs  as  described  in  the  FAQs  and  the  subse‐
quent Notices that extended the filing dates further. See FAQ
9 (“Q9. I have properly reported all my taxable income but I
only recently learned that I should have been filing FBARs … 


8
  Simon concedes he never filed a statement explaining why his FBARs
were late.
16                                                     No. 11‐1837

A9.  For  taxpayers  who  reported  and  paid  tax  on  all  their
taxable  income  for  prior  years  but  did  not  file  FBARs,  you
should  file  the  delinquent  FBAR  reports  according  to  the
instructions … by September 29, 2009”); FAQ 43 (“Taxpayers
who reported and paid tax on all their 2008 taxable income but
only recently learned of their FBAR filing obligation and have
insufficient  time  to  gather  the  necessary  information  to
complete the FBAR, should file the delinquent FBAR report
according  to  the  instructions  …  by  September  23,  2009ʺ);
Notice 2009‐62; Notice 2010‐23. FAQs 9 and 43, which extend
the filing deadline to September 29, 2009, both refer to FBARs
filed under the extended deadline as “delinquent” and both
apply by their terms only to taxpayers who reported all of their
income, paid all of their taxes and “only recently learned” that
they  should  be  filing  FBARs.  Notice  2009‐62  specifically
references FAQs 9 and 43, and expressly notes that the new
filing  extension  to  June  30,  2010  “supplements  the  filing
extension to September 23, 2009, previously provided by the
IRS on its public website.”  Notice 2010‐62, in turn, notes that
it is extending the relief provided in Notice 2009‐62, extending
the June 30, 2010 deadline to June 30, 2011. 
    Thus, the extensions described in the Notices applied only
to the persons described in FAQs 9 and 43, persons who had
properly  reported  all  of  their  income,  paid  their  taxes,  and
“only  recently”  learned  of  their  obligations  to  file  FBARs.
Moreover, the late‐filed FBARs were considered “delinquent”
even if filed by the extended deadlines, but the IRS would not
No. 11‐1837                                                                  17

impose penalties9 for FBARs filed within these narrow parame‐
ters, so long as the affected taxpayers met the new deadlines
and explained why the FBARs were late. As we will discuss
below,  at  trial,  the  government  proved  that  Simon  had  not
“properly reported” all of his taxable income, and had not paid
all  of  the  taxes  due,  and  he  concedes  that  he  never  filed  a
statement  explaining  why  his  FBARs  were  late.  Thus,  as  a
factual matter, he was not eligible for any of the administrative
relief described in the FAQs and the Notices. Indeed, by the
time the IRS had decided to extend the FBAR deadlines for
otherwise‐complaint  taxpayers,  Simon  was  already  under
investigation  by  the  IRS  and  was  not  even  eligible  for  the
Voluntary  Disclosure  Practice,  a  special  program  that  mini‐
mized but did not eliminate the risk of criminal prosecution. So
even  if  we  assume  that  the  IRS  could  grant  “administrative
relief” in a notice that would erase already‐incurred criminal


9
   The IRS is empowered only to levy civil penalties, of course. Only the
Justice Department may pursue criminal charges, and generally does so
after the IRS has investigated a taxpayer and referred the case to the Justice
Department. See 31 U.S.C. § 5321 (setting forth the power of the Secretary
of the Treasury to impose civil fines for certain violations of the tax code);
31 U.S.C. § 5322 (setting forth criminal penalties for violations of the tax
code); FAQ 4 (“The Voluntary Disclosure Practice is a longstanding practice
of  IRS  Criminal  Investigation  of  taking  timely,  accurate,  and  complete
voluntary disclosures into account in deciding whether to recommend to
the  Department  of  Justice  that  a  taxpayer  be  criminally  prosecuted.  It
enables noncompliant taxpayers to resolve their tax liabilities and minimize
their chances of criminal prosecution. When a taxpayer truthfully, timely,
and completely complies with all provisions of the voluntary disclosure
practice, the IRS will not recommend criminal prosecution to the Depart‐
ment of Justice.”).
18                                                      No. 11‐1837

liability, it is clear in this instance that the IRS Notices did not
extend that relief to taxpayers like Simon who had not reported
all of their taxable income, had not paid all of their taxes and
had  not  filed  statements  explaining  why  their  FBARs  were
delinquent.
    To the extent that the Notices and FAQs were relevant to
the issue of wilfulness, the district court granted the govern‐
ment’s motion in limine to exclude the Notices, and Simon has
not appealed that ruling. In any case, Simon could not have
seen the 2009 and 2010 Notices until several years after he had
already violated the law requiring him to file FBARs for the
2005, 2006 and 2007 tax years. He could not have mistakenly
relied on the advice given in the Notices because it had yet to
be  issued.  To  the  extent  the  Notices  were  evidence  that  he
lacked wilfulness because the Notices demonstrated that many
taxpayers found the FBAR requirements confusing, Simon was
not harmed by the exclusion of this evidence because he was
able  to  bring  forth  other  evidence  that  taxpayers  found  the
requirements confusing. In sum, we need not decide whether
the  IRS  had  the  power  to  retroactively  eliminate  criminal
liability for FBAR violations because we affirm the judgment
on the grounds that the extensions granted expressly did not
apply to otherwise noncompliant taxpayers like Simon.
                                   B.
    We turn to Simon’s claim of evidentiary error. Simon was
charged with four counts of filing false tax returns, in violation
of  26  U.S.C.  §  7206(1)  and  18  U.S.C.  §  2.  The  government
sought  to  prove  that  the  returns  were  false  in  two  respects.
First, Simon failed to indicate on Schedule B that he had access
No. 11‐1837                                                       19

to foreign bank accounts. Second, he failed to report all of his
income.  On  this  second  theory,  Simon  sought  to  introduce
evidence that any money he received from JAS Partners and
the  other  business  entities  was  not  taxable  because  it  was
loaned to him by those entities and he was obliged to repay it.
If  the  funds  could  not  be  legally  characterized  as  loans,  he
wished to argue in the alternative that the money he withdrew
from JAS Partners did not exceed his basis in the partnership,
and thus the funds were non‐taxable partnership distributions. 
    Prior to trial, the government moved in limine to exclude
evidence regarding loans to Simon’s business entities. Up to
that point, Simon’s defense appeared to be that the money he
received  from  all  of  the  business  entities  was  not  taxable
income but rather constituted loans. The government conceded
that legitimate loans by the businesses to Simon would not be
taxable but that loans to the businesses by others were irrele‐
vant to Simon’s loan defense and would serve to confuse the
jury. R. 77. Simon countered that loans to his business entities
by  others  were  relevant  circumstantial  evidence  of  how  he
usually conducted business. In other words, Simon contended
that his history of borrowing and lending as a course of dealing
in his businesses provided circumstantial evidence of whether
the money he received personally from the assorted business
entities  were  loans  or  taxable  income.  He  also  intended  to
demonstrate  that,  if  he  had  loaned  money  to  his  business
entities, repayment of those loans was not taxable income to
him. R. 86. See also R. 95.
   Prior to the start of trial and after hearing argument, the
court entered a preliminary ruling on the matter:
20                                                       No. 11‐1837

     As to the evidence of loans to Mr. Simon’s business
     entities, I think the motion is well taken to the extent
     I—if  I  understand  it,  the  motion  is  directed  to
     whether  the  business  entities  received  loans  with
     which they then made the money transfers, and I’ll
     ju8st  [sic]  call  it  that  trying  to  find  some  neutral
     description, the money transfers to Mr. Simon, and
     I  think  the  issues  for  jury  determination  relate  to
     whether the money—the money transfers from the
     entities to Mr. Simon were loans or income and not
     how the entities acquired the money, and I think it
     might well be confusing.
     This is the closest of the issues I’m ruling on, and I
     may  well  re‐evaluate  this  during  trial.  But  to  the
     extent the Government’s motion is directed to how
     the  money  came  into  the  hands  of  the  business
     entities, specifically whether it was a loan, I think, to
     the  extent  the  business  was  doing  something  and
     got money as a result of it, that, obviously, would
     not create the same jury confusion.
Trial Tr. at 148‐49. Simon’s counsel sought to clarify and asked,
“Are you saying that we cannot show, for example, that Mr.
Simon’s  trust  loaned  the  money  to  JS  [sic]  Partners  that
subsequently  loaned  or  distributed  monies  to  Mr.  Simon?” 
Trial Tr. at 149. The court replied:
     Yes, I am, and let me clarify it. I am saying that, and
     I  may  well  re‐evaluate  when  I  understand  better.
     But as I understand it now—and again, I read the
     briefs. I gave everybody a chance for argument. And
No. 11‐1837                                                       21

     I understand it, at this point, how the money got to
     JS Elektra [sic] wouldn’t have anything to do with
     whether it would be a loan from JS Elektra [sic] to
     Mr.  Simon.  Now  maybe  there’s  more  to  it  that  I
     haven’t understood yet, and I’ll be happy to recon‐
     sider it as we go along, but we’ve had two chances
     to educate me, and, at this point I don’t understand
     what the relevancy would be as to how JS Elektra
     [sic] got it, and the time for educating me has passed
     because  I’ve  got  a  jury  waiting  for  opening  state‐
     ments.
Trial Tr. at 149‐50. 
   Trial commenced and the government presented its case‐in‐
chief. Before the defense presented its first witness, counsel for
Simon again raised the issue of money loaned to JAS Partners.
Counsel  informed  the  court  that  the  defense’s  first  witness
would  be  Don  Willis,  a  man  who  loaned  $445,000  to  JAS
Partners  in  2003  and  2004.  Counsel  contended  that  Simon
signed for these loans on behalf of the partnership and was
personally  responsible  for  the  loans  as  a  general  partner.
Because  Simon  was  personally  liable  on  the  loans,  counsel
contended, money that Simon received from JAS Partners was
non‐taxable to him:
     These documents—and we’re going to have experts
     that are going to testify to the fact that JAS Partners,
     when they borrow the money from Mr. Willis—and
     there’s  another  one,  Mr.  Scheumann—and  Mr.
     Simon signed on the note as general partner, it’s like
     him borrowing the money himself, and, therefore,
22                                                    No. 11‐1837

     he  could  borrow  it  back  from  the  partners  or  he
     could take the money as a distribution, and there’s
     no tax effect on it, Judge, and that’s the key to this
     whole  case.  There’s  no  tax  effect  on  his  taking
     money from JAS Partners. It’s his.
     And  the  other  thing  …  is  that  JAS  Partners  was
     comprised  of  James  and  Denise  Simon  and  the
     Simon Family Trust, which was a 98 percent partner.
     The Simon Family Trust, which Mr. Simon funded,
     when it was established, he put in about 2,000,000
     plus  dollars  of  his  own  money,  after‐tax  dollars.
     When they loaned money to JAS Partners, the same
     thing, Judge. It’s Mr. Simon’s money. He could take
     it out. He’s a general partner. So it’s all non‐taxable,
     and that’s the whole issue in the case.
Trial  Tr.  at  626‐27.  The  government  disagreed  with  this
characterization of the law. Hearing what it perceived to be a
new facet of the defense, the court then adjourned trial for the
day and allowed the parties to file authority in support of their
respective positions. The court then heard another round of
arguments the next day.
    In  the  new  round  of  briefing,  the  government  took  the
position that “the manner in which a partnership receives or
categorizes funds bears no relation to the characterization of a
payment  of  those  funds  from  a  partnership  to  its  partner.” 
R. 113, at 1. The government therefore sought to exclude all
references to the characterization of funds that flowed between
Simon’s various business entities before those funds reached
Simon’s personal accounts. The government noted that, under
No. 11‐1837                                                         23

the tax code, when a partner who is not acting in his capacity
as  a  partner  engages  in  business  with  a  partnership,  the
transaction will be treated as if he were not a partner. 26 U.S.C.
§  707(a)(1);  26  C.F.R.  §  1.707‐1.  Thus,  in  deciding  whether  a
partnership’s loan to a partner was a true loan, the court would
look at the substance of the transaction and determine whether
there was an unconditional obligation to repay the loan. See
Mangham  v.  Commissioner  of  Internal  Revenue,  1980  WL  4125
(Tax  Ct.  July  29,  1980).  See  also  DeSantis  v.  Commissioner  of
Internal Revenue, 1997 WL 119799 (Tax Ct. Mar. 18, 1997). The
factors  assessed  in  determining  whether  a  loan  is  bona  fide
include  whether  there  is  a  sum  certain,  the  likelihood  of
repayment, a definite date of repayment, and the manner of
repayment. Ibid. Thus, the government argued, the manner in
which  JAS  Partners  (or  any  of  the  other  business  entities)
obtained the money that it loaned to Simon was irrelevant to
determining  whether  the  loans  to  Simon  were  bona  fide  and
non‐taxable. 
    Simon  countered  that  the  court  should  allow  evidence
regarding  (1)  the  nature  of  any  third‐party  loans  to  JAS
Partners; (2) the identity of the creditor; (3) whether the loans
were guaranteed by Simon or his wife; and (4) whether they
were bona fide liabilities for tax purposes. Simon also contended
that  partnership  distributions  to  partners  are  tax‐free  to  the
extent  that  they  did  not  exceed  the  partner’s  basis  in  the
partnership. See 26 U.S.C. § 731 (“In the case of a distribution
by a partnership to a partner – (1) gain shall not be recognized
to such partner, except to the extent that any money distrib‐
uted exceeds the adjusted basis of such partnerʹs interest in the
partnership  immediately  before  the  distribution”).  Simon
24                                                         No. 11‐1837

noted that a partner’s adjusted basis is generally determined
by 26 U.S.C. §§ 705. A partner’s adjusted basis increases, Simon
contended, when the partner’s share of partnership liability
increases.  See  26  U.S.C.  §  751  (“Any  increase  in  a  partnerʹs
share  of  the  liabilities  of  a  partnership,  or  any  increase  in  a
partnerʹs individual liabilities by reason of the assumption by
such partner of partnership liabilities, shall be considered as a
contribution of money by such partner to the partnership.”).
Under Simon’s theory, when a third party loaned money to
JAS Partners, and Simon, as a general partner, became liable to
repay that amount, his basis in the partnership increased by
that amount. Any distributions to Simon up to the amount of
those loans would be non‐taxable under Simon’s formulation
because the distributions would not exceed Simon’s basis in
the partnership. Simon continued to maintain that the money
he received from JAS Partners was in the form of legitimate
loans that he intended to repay. But if the jury determined that
the JAS Partners loans were not bona fide, then he intended to
argue in the alternative that the disbursements could be recast
as non‐taxable constructive distributions that did not exceed
his basis in the partnership. He therefore argued that evidence
regarding  loans  by  third  parties  to  the  partnership  was
relevant to his basis in the partnership and thus to the question
of  whether  loans  or  distributions  from  JAS  Partners  to  him
were taxable. R. 114.
    The next day, before resuming testimony, the court ruled
on  the  evidentiary  challenge.  The  court  framed  the  issue  as
whether there was legal support for Simon’s proposition that
a loan to a partnership is a loan to a general partner. As the
court interpreted Simon’s written filing, the nature of outside
No. 11‐1837                                                      25

loans is important for tax purposes because loans can affect the
partner’s adjusted basis in the partnership. In particular, Simon
argued that a partner’s guarantee of a partnership loan is the
equivalent of a recourse liability under the Treasury regula‐
tions. The court quoted Simon’s argument that ”outside loans
to the partnership are directly relevant in determining whether
such debt should be included in the general partner’s tax bases
[sic] and to ultimately determine whether subsequent partner‐
ship distributions to them are tax free.”  Trial Tr. at 638‐39. See
also Defendant’s Memorandum of Law Regarding Evidence of
Loans to a Partnership, R. 114, at 3. The court concluded that
this argument was a “long way from a loan to a partnership
being the same as a loan to the general partner.”  Trial Tr. at
639. Without additional legal support for the proposition that
loans to JAS Partners increased Simon’s basis in the partner‐
ship, the court was unwilling to allow evidence of those loans.
The  court  was  concerned  that  any  minimal  value  of  this
evidence would be outweighed by the risk of confusing the
jury. Trial Tr. at 640. More importantly, though, the court noted
that there was a factual gap in the defendant’s theory because
Simon had no witness to testify about his basis in the partner‐
ship.  Trial  Tr.  at  639.  The  court  was  also  concerned  that
Simon’s experts intended to testify to general legal principles,
and so the court confirmed its earlier ruling on the motion, and
extended  it  to  exclude  “all  testimony,  expert  or  otherwise,
regarding the manner in which partnerships function for tax
purposes, and the tax treatment of partnerships, as well as any
testimony about JAS Partners receiving loans from anyone other
than  the  Simons.”  Trial  Tr.  at  640‐41  (emphasis  added).  The
court  thus  did  not  prevent  Simon  from  presenting  factual
26                                                    No. 11‐1837

evidence  regarding  funds  that  he  personally  and  directly
supplied  to  the  partnership.  The  court  denied  the  govern‐
ment’s motion to exclude evidence about JAS Partners and its
purpose under the Economic Substance Doctrine. Finally, the
court addressed the government’s objection to the proposed
testimony  of  Simon’s  expert  Howard  Richshafer.  The  court
concluded that Richshafer, an expert on tax controversy, would
not be barred but that he could not “tell a jury about the law.” 
Trial Tr. at 642‐43. Instructing the jury on the law was solely
within the province of the trial court, and the court therefore
precluded Richshafer from testifying to a general overview and
operating rules of the tax code, the meaning of certain legal
doctrines,  an  overview  of  grantor  trust  rules  under  the  tax
code, and a number of other legal matters.
    As  trial  was  about  to  resume,  counsel  for  Simon  asked
whether  he  would  be  allowed  to  present  evidence  that  the
Simon Family Trust sold its interest in a company called Eye
Pro, and that the proceeds then were loaned by the Trust to
JAS  Partners.  Trial  Tr.  at  647‐48.  Counsel  clarified  Simon’s
theory that the sale of Eye Pro and other contributions to JAS
Partners with after‐tax dollars created a sufficient basis in JAS
Partners to allow Simon to remove money from the partner‐
ship tax‐free. The court then asked counsel to detail every piece
of evidence that would be excluded by counsel’s understand‐
ing of the court’s ruling in limine. Counsel responded that he
wished to present evidence of a $2 million after‐tax contribu‐
tion to the Simon Family Trust that went into the partnership
when the Trust and Partnership were established; the sale of
the  Eye  Pro  business  by  the  Simon  Family  Trust  and  the
subsequent loaning of the proceeds of that sale to JAS Partners;
No. 11‐1837                                                         27

loans to JAS Partners by three individuals; an inheritance to
Simon  from  his  mother’s  estate  that  went  into  the  Simon
Family Trust and was then loaned to JAS Partners; and the sale
of a home for $147,000 that went into the Simon Family Trust
and was then loaned to JAS Partners. 
    With regard to the sale of Eye Pro, the court asked, “If the
stock to the business belonged to the family trust and the stock
or the proceeds from the stock were given to the partnership,
why doesn’t that create a basis for the trust, rather than for Mr.
Simon, if the stock belonged to the trust?”  Counsel replied:
     It’s a  grantor  trust, Judge. The taxes  have  already
     been  paid on  that,  and Mr.  Simon contributed  his
     after‐tax dollars to this grantor trust, and so there’s
     no tax consequence. When he puts it into the part‐
     nership,  it  increases  his  basis.  It’s  like  him  just
     putting after‐tax dollars that he had right into the
     partnership. What he did, he added to the trust, but
     he put the trust assets into the partnership. 
     The point is, it’s after‐tax dollars, so there’s no tax
     consequence that affects Mr. Simon in this way. It’s
     just like putting – the money goes into the partner‐
     ship,  and  then  he  takes  it  out,  and  it’s  the  money
     that he already paid tax on, so it shouldn’t be taxed.
Trial Tr. at 658. After hearing still more argument from both
Simon and the government, the court concluded that Simon
was free to argue to the jury that the money Simon received
from JAS Partners was a loan or that it was a distribution but
that he had failed to provide legal support for his argument
that money transferred from the Simon Family Trust to JAS
28                                                       No. 11‐1837

Partners  and  loans  from  outside  parties  to  JAS  Partners
increased Simon’s basis in the partnership. The court therefore
reaffirmed its ruling in limine.
    On  appeal,  Simon  contends  that  the  court  erroneously
barred  evidence  (including  expert  testimony)  related  to  his
defense  theory  that  the  distributions  he  received  were  not
taxable  because  the  court  misunderstood  the  legal  issue.
Specifically,  he  maintains  that  the  court  did  not  understand
that  partnership  distributions  are  tax‐free  to  the  extent  that
they did not exceed the partner’s adjusted basis of his interest
in the partnership. The adjusted basis, in turn, is determined
by the adjusted basis of property contributed to the partner‐
ship when it is formed, and further adjusted when the part‐
ner’s share of partnership liabilities changes, as when there is
a  loan  to  the  partnership.  The  specific  basis  evidence  that
Simon sought to introduce included loans by third parties to
JAS Partners, $2 million in assets from the Simon Family Trust
that was transferred to JAS Partners, an inheritance from his
mother that was loaned to JAS Partners through the Trust, and
the proceeds of the sale of a house that were transferred to JAS
Partners through the Trust. 
    The government does not now disagree with the general
proposition that a partner is taxed on distributions removed
from  a  partnership  only  to  the  extent  that  the  distributions
exceed the partner’s adjusted basis in the partnership. 26 U.S.C.
§731(a). In reviewing the written and oral exchanges at trial
surrounding  this  issue,  it  is  apparent  that  the  district  court
(against all odds, given the manner in which it was argued)
also understood this general legal proposition but simply did
not  agree  that  the  evidence  Simon  sought  to  introduce  was
No. 11‐1837                                                       29

relevant to demonstrating his adjusted basis in the partnership.
That is, the court found that Simon did not demonstrate how
distributions  among  and  between  third  party  lenders,  the
Simon Family Trust and JAS Partners affected Simon’s basis in
the  trust.  The  court  expressly  allowed  Simon  to  present
evidence  regarding  his  own  personal  contributions  to  JAS
Partners  because  it  was  clear  to  the  court  that  Simon’s  own
direct contributions would increase his basis in the partner‐
ship. But Simon failed to timely provide legal support for his
convoluted, ever‐evolving argument that third‐party loans to
JAS Partners and funds channeled through the Simon Family
Trust into JAS Partners increased his basis in JAS Partners.
    We review the courtʹs decision to admit or exclude evidence
for abuse of discretion. United States v. Thornton, 642 F.3d 599,
604 (7th Cir. 2011); United States v. Boone, 628 F.3d 927, 932 (7th
Cir. 2010); United  States v. Cooper, 591 F.3d 582, 590 (7th Cir.
2010); United States v. Wescott, 576 F.3d 347, 355 (7th Cir. 2009).
We will reverse and order a new trial only if any evidentiary
errors are not harmless. Thornton, 642 F.3d at 604; Boone, 628
F.3d at 932; Cooper, 591 F.3d at 590; Fed. R. Crim. P. 52(a). Of
course, a decision that rests on an error of law is always an
abuse of discretion. United States v. Smith, 454 F.3d 707, 714‐15
(7th Cir. 2006). Thus, if Simon is correct that the district court
misunderstood  the  legal  basis  for  the  admission  of  the  evi‐
dence,  the  decision  to  preclude  Simon  from  presenting  the
evidence could constitute an abuse of discretion. 
    However, the court fully understood Simon’s theory that
the disbursements he received from JAS Partners were either
legitimate  loans  or  partnership  distributions  that  did  not
exceed  his  basis  in  the  partnership.  The  court  excluded  the
30                                                        No. 11‐1837

evidence of loans to JAS Partners by Willis and Scheumann
because Simon failed to supply legal support for his claim that
loans  to  the  partnership  increased  his  basis  as  a  general
partner. Indeed, after arguing that the loans increased his basis
because  “a  partnership  liability  guaranteed  by  a  partner  is
classified  as  a  recourse  liability  under  the  Treasury  regula‐
tions,” and “recourse liabilities are includible in the tax basis of
partnership  interests  held  by  general  partners,”  defense
counsel conceded that Simon did not guarantee the payment
on loans to JAS Partners by Willis and Scheumann. See R. 114,
at 3 (arguing that recourse liabilities, including a partnership
liability guaranteed by a partner, increase a partner’s basis in
the  partnership);  Trial  Tr.  at  655  (“Mr.  Scheumann  and  Mr.
Willis, when they loaned money to the partnership, and Mr.
Simon being a general partner in the partnership and, therefore
as  a  general  partner  –  I  think  I  may  have  misstated,  Your
Honor, with regard to this, but what I meant to say was that he
didn’t guarantee the payment. As a general partner, he would be
liable for the promissory note that the partnership had with
Mr.  Willis  and  Mr.  Scheumann.”)  (emphasis  added).  Simon
also failed in the district court to present any legal support for
his claims that money he funneled through the Simon Family
Trust to JAS Partners in undefined transactions increased his
basis in JAS Partners. His sole support for that claim was an
assertion that the Simon Family Trust is a grantor trust, but he
cited  no  statutes,  regulations  or  case  law  connecting  that
asserted fact to his personal basis in JAS Partners. See Trial Tr.
at 664 (where the court noted, “We’re here on Day Four of the
trial, and I’ve seen no law at all. I’ve heard that there’s experts
that  would  testify  that  that  is  what  the  law  is,  but  that’s  a
No. 11‐1837                                                        31

separate  order  in  limine,  no  law  to  support  this  theory  and,
accordingly, will leave the order in limine where it is.”).
    Nor  did  he  supply  factual  support  for  his  basis  in  JAS
Partners. Nothing in the record put the district court on notice
that Simon’s experts or fact witnesses would present factual
support for his basis in JAS Partners. Simon sought to demon‐
strate  his  basis  theory  primarily  through  experts,  including
Herbert  Long  and  Howard  Richshafer.  Simon’s  Notice  of
Proposed Testimony of Herbert Long, however, covered only
his  theory  that  the  disbursements  from  JAS  Partners  were
legitimate  loans  that  Simon  intended  to  repay  and  had  the
ability to repay. R. 82. A review of Simon’s Notice of Proposed
Testimony of Howard Richshafer reveals that Simon intended
for Richshafer to instruct the jury largely on legal principles. R.
104.  For  example,  Richshafer  was  to  testify  to  “a  general
overview  and  the  operating  rules  of  Subchapter  K  of  the
Internal Revenue Code” and give “an overview of the grantor
trust rules under Subchapter J of the Internal Revenue Code,”
among other things. R. 104, ¶¶ 5, 8. The court was correct to
preclude any witness from generally explaining the law to the
jury. United States v. Farinella, 558 F.3d 695, 700 (7th Cir. 2009).
“District judges, rather than witnesses, must explain to juries
the meaning of statutes and regulations.”  Farinella, 558 F.3d at
700. See also United States v. Caputo, 517 F.3d 935, 942 (7th Cir.
2008) (the meaning of the statute and regulations is a subject
for  the  court,  not  for  testimonial  experts);  United  States  v.
Jungles, 903 F.2d 468, 477 (7th Cir. 1990) (trial court properly
excluded  expert’s  simple  recitation  of  legal  principles  sur‐
rounding the “independent contractor” relationship). The jury
is to apply the law as it is given by the court in its instructions,
32                                                    No. 11‐1837

and may not apply a legal opinion given by a witness, includ‐
ing an expert witness. Farinella, 558 F.3d at 700. Nonetheless,
the court did allow Simon to present evidence of his own direct
contributions to the partnership. 
    In the end, Simon simply failed to connect the dots of his
complex  transactions,  and  failed  to  timely  supply  legal
authority that would support his theory that the transactions
among and between his various business entities increased his
basis in JAS Partners. The district court therefore committed no
legal error and did not abuse its discretion in refusing to allow
Simon to present this evidence to the jury. To the contrary, the
district court took extreme care in deciding whether to allow
this  evidence,  and  gave  Simon  multiple  opportunities  to
provide  legal  support  for  his  claim  that  this  evidence  was
relevant to his partnership distribution defense theory.
    Moreover, a significant portion of the unreported income
was  entirely  unrelated  to  JAS  Partners.  In  particular,  Simon
received more than $663,000 from Elekta and JS Elekta, which
were  corporations,  not  partnerships.  His  main  theory  of
defense for those disbursements was that they were loans that
he intended to repay, a theory that he was fully able to present
to the jury and that the jury clearly rejected. It is thus difficult
to discern how Simon could have been harmed by the court’s
decision to exclude evidence related to JAS Partners when a
significant portion of the income he failed to report (approxi‐
mately  one‐third  of  the  total  amount)  came  from  unrelated
corporations. The partnership distribution defense could not
have  applied  to  money  Simon  received  from  Elekta  and  JS
Elekta,  providing  a  further  reason  for  affirming  Simon’s
conviction on the false tax return counts. See Thornton, 642 F.3d
No. 11‐1837                                                          33

at 605 (in determining whether an evidentiary error is harm‐
less, we consider whether, in the mind of the average juror, the
prosecutionʹs case would have been significantly less persua‐
sive had the improper evidence been excluded); United States
v.  Klebig,  600  F.3d  700,  722  (7th  Cir.  2009)  (same).  Again,
though,  we  find  no  error  in  the  court’s  decision  to  exclude
certain  evidence.  But  if  the  court  had  committed  error  in
excluding evidence relating to the funding of JAS Partners, it
is unlikely that error would have affected the verdict in light of
the abundant evidence of unreported income Simon received
from Elekta and JS Elekta.
     Finally,  the  government  also  asserted  that  Simon’s  tax
returns were false because he did not disclose on Schedule B
that he held signature authority over foreign accounts. Part III
of Schedule B, labeled “Foreign Accounts and Trusts,” specifies
that filers “must complete this part if you … (b) had a foreign
account; or (c) received a distribution from, or were a grantor
of, or a transferor to, a foreign trust.”  Filers are asked to check
either a “yes” or “no” box in response to the question, “At any
time  during  [the  filing  year  in  question]  did  you  have  an
interest  in  or  a  signature  or  other  authority  over  a  financial
account in a foreign country, such as a bank account, securities
account, or other financial account?”  Filers are then directed
to  further  instructions  regarding  the  filing  requirements  for
FBARS. Simon concedes he did not check the “yes” box for any
of the years in question even though he had signature author‐
ity over a number of foreign accounts during those years. Both
Simon and the government treated this issue as coterminous
with the FBAR issue. That is, if Simon prevailed on the FBAR
issue, he could prevail on the Schedule B issue. On the other
34                                                    No. 11‐1837

hand, if he lost on the FBAR issue, he also lost on his Schedule
B defense. Notice 2010‐23 specified:
     Provided  the  taxpayer  has  no  other  reportable
     foreign financial accounts for the year in question, a
     taxpayer who qualifies for the filing relief provided
     in this notice should check the “no” box in response
     to  FBAR‐related  questions  found  on  federal  tax
     forms for 2009 and earlier years that ask about the
     existence  of  a  financial  interest  in,  or  signature
     authority over, a foreign financial account.
Notice 2010‐23, at ¶ 3. We have already determined that Simon
was not a taxpayer “who qualifies for the filing relief provided
in this notice” and so he was also not entitled to any relief for
his  failure  to  check  the  proper  box  on  Schedule  B.  He  has
presented no separate argument concerning the government’s
charge that his tax returns were false in part because he failed
to check the proper box on Schedule B. We therefore affirm his
convictions on the false return counts.
                                  C.
    Simon also contends that the court erred when it overruled
his objection to a jury instruction regarding materiality. The
instruction states, “A line on a tax return is a material matter if
the information required to be reported on that line is capable
of influencing the correct computation of the amount of tax
liability of the individual or the verification of the accuracy of
the return.”  Trial Tr. at 1053, 1080. The instruction came from
the Seventh Circuit Pattern instructions, and defines material‐
ity specifically for 26 U.S.C. § 7206, the statute under which
Simon  was  charged.  Simon  offered  the  instruction  himself
No. 11‐1837                                                      35

prior to the start of trial, but later objected because he had not
been “allowed to put in the basis of Mr. Simon’s interest in JAS
Partners,” and thus the jury could not determine the correct
computation  of  his  tax  liability.  Trial  Tr.  at  1053‐54.  “We
review jury instructions de novo, but we will reverse a convic‐
tion only if the instructions as a whole misled the jury as to the
applicable law.”  United States v. Joshua, 648 F.3d 547, 554 (7th
Cir. 2011). Simon does not contend that the instruction mis‐
stated the law. Instead, his objection to the instruction is simply
an extension of his argument regarding the court’s decision to
limit the evidence he could present regarding his basis in JAS
Partners. As we have already concluded, the court did not err
in limiting this evidence because Simon failed to timely supply
legal  support  for  the  relevance  of  the  evidence.  The  court
committed  no  error  in  giving  a  pattern  jury  instruction
defining materiality for the jury.
    Simon  also  contends  that  the  court’s  inclusion  of  this
instruction, in combination with the in limine ruling, deprived
Simon of his right to have the jury instructed on his theory of
defense. There are a few problems with this contention. First,
the court did not preclude Simon in general from making out
his defense regarding distributions from the partnership that
were not taxable to the extent that they did not exceed his basis
in the partnership. The court simply limited certain pieces of
evidence  by  requiring  that  Simon  supply  legal  support
demonstrating that a particular item or category of evidence
was relevant to the computation of his basis. The court thus
expressly allowed Simon to present evidence of his own direct
contributions to JAS Partners because Simon supplied statu‐
tory support showing the relevance of this evidence. The court
36                                                         No. 11‐1837

also  explicitly  allowed  Simon  to  present  his  defense  that
money  he  received  from  JAS  Partners  was  a  non‐taxable
distribution. See Trial Tr. at 663 (“the Defense is free to shift at
any time right through final argument from saying, ‘This was
a loan,’ to, ‘This was a distribution.’  There’s no prohibition
against that. The Defendant doesn’t have to disclose its defense
other than alibi or insanity upfront.”). 
    More importantly, the jury was not instructed on Simon’s
distribution  theory  not  because  of  any  error  by  the  district
court  but  because  Simon  did  not  ask  for  jury  instructions
setting forth this theory until the final day of trial, even though
he earlier had multiple opportunities to submit proposed jury
instructions  to  the  court.  R.  87  (Defendant’s  Proposed  Jury
Instructions,  submitted  prior  to  the  start  of  trial);  R.  105
(Defendant’s  Supplemental  Proposed  Jury  Instructions,
submitted on the first day of trial). The court then refused to
give the instructions because they were untimely, especially in
light of the court’s ruling days earlier that experts would not be
allowed  to  explain  the  law,  and  that  only  the  court  could
explain  the  law  to  the  jury.  Trial  Tr.  at  643  (where  the  court
declined to allow Simon’s experts to “tell a jury about the law,”
noting that “telling the jury about the law is my job, as the trial
judge,  and  not  the  job  of  a  witness,  no  matter  how  much
expertise the witness brings to the stand.”). R. 122 (Defendant’s
Supplemental  Proposed  Jury  Instructions,  submitted  on  the
last  day  of  trial);  Trial  Tr.  at  1065‐66  (where  the  court  con‐
cluded,  “I  don’t  think  I  can  find,  in  light  of  last  Tuesday’s
ruling  on  the  motion  in  limine,  that  it  was  a  last  minute
discovery yesterday or today that witnesses weren’t going to
be  able  to  testify  to  what  the  law  is,  so  I  will  sustain  the
No. 11‐1837                                                        37

objection  to  those  late‐filed  instructions.”).  The  court  was
concerned that the government had no adequate opportunity
to respond to the late‐filed instructions, and it was within the
court’s  discretion  to  disallow  the  instructions  under  these
circumstances.  Trial  Tr.  at  1066.  Notably,  Simon  has  not
appealed  from  the  court’s  ruling  that  his  final  round  of
proposed instructions was untimely. But even if the court had
found that the additional proposed instructions were timely,
they were woefully incomplete in explaining the relevant law
to the jury. Only two instructions addressed Simon’s tax‐free
partnership distribution theory. The first stated, “If a loan from
a  partnership  to  a  partner  does  not  constitute  a  loan,  the
transaction can constitute a tax free distribution if it doesn’t
exceed its partners [sic] adjusted tax basis in the partnership.” 
R. 122, at 4. The second stated, “To determine whether partner‐
ship distributions are tax free to a partner, the partners [sic]
adjusted  basis  of  his  interest  in  the  partnership  must  be
determined.” R. 22, at 11. Even if we take both of these propo‐
sitions as true (and ignore the inherent contradiction in the first
one), neither explains how the jury is to go about calculating
Simon’s basis, a crucial step in making out his defense. Simon
apparently intended to have his tax experts explain the law
regarding  the  calculation  of  basis  to  the  jury,  and  the  court
properly  excluded  this  testimony.  That  obliged  Simon  to
propose legally‐supported jury instructions on his defense, so
that the court could instruct the jury. Having failed to submit
the  instructions,  he  cannot  now  complain  that  the  court
deprived him of his defense.
38                                                     No. 11‐1837

                                   D.
    We  finally  turn  to  Simon’s  claims  that  reversal  on  some
counts requires reversal on other counts. In particular, Simon
argues that reversal on the FBAR counts alone would require
reversal on the false income tax return counts because it would
be  unclear  whether  the  jury  convicted  because  he  failed  to
report all of his income or because he failed to check the box on
Schedule  B  indicating  that  he  had  signature  authority  over
foreign accounts. He also contends that reversal on the false
return counts would require a new trial on the fraud counts
because  those  counts  were  based,  in  part,  on  Simon  falsely
understating his income. See Yates v. United States, 354 U.S. 298,
311‐12  (1957),  overruled  on  other  grounds  by  Burks  v.  United
States, 437 U.S. 1 (1978) (a verdict must be set aside in cases
where the verdict is supportable on one ground, but not on
another,  and  it  is  impossible  to  tell  which  ground  the  jury
selected).  Because  we  have  determined  that  both  the  FBAR
counts and the false tax return counts will stand, there is no
basis  to  challenge  the  remaining  counts  under  Yates.  The
judgment of the district court is therefore 
                                                       AFFIRMED.